Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/US2017/013672with a filing date 01/16/2017, which claims benefit of the foreign priority UNITED KINGDOM 1600990 with a filing date 01/19/2016.
2.	Claims 1-8, 10 and 12-21 are pending in the application. 
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112, first paragraph (pre-AIA ), because the specification does not reasonably provide enablement of “therapy” without limitation (i.e., no named disorder or disease), see claim 8. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
ln In re Wands, 8 USPQ2d 1400 (1988), factors to be considered in determining
whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first
paragraph, have been described. They are:
1. the nature of the invention,

3. the predictability or Iack thereof in the art,
4. the amount of direction or guidance present,
5. the presence or absence of working examples,
6. the breadth of the claims,
7. the quantity of experimentation needed, and
8. the level of the skill in the art.

In the instant case:
The nature of the invention
The nature of the invention of claim 8 is drawn to methods of use using the compositions for “therapy” without limitation (i.e., no treated disorder or disease).  
The state of the prior art and the predictability or lack thereof in the art
The state of the prior art is that the pharmacological art involves screening in
vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e. what compounds can treat which specific diseases by what mechanism). There is no absolute predictability even in view of the seemingly high Ievel of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. Munson et al. US 7,799,782 disclose compounds for treating rheumatoid arthritis, see column 130. 
The instant claimed invention is highly unpredictable as discussed below:
It is noted that the pharmaceutical art is unpredictable, requiring each
In re Fisher, 427 F.2d 833,166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. 
Applicants are claiming intent methods of use using the instant compositions effective for “therapy” without limitation (i.e., no treated disease or disorder). As such, the specification fails to enable the skilled artisan to use the compounds of claims effective for “therapy” without limitation (i.e., no treated disorder or disease).  
  In addition, there is no established correlation between in vitro or in vivo activity and accomplishing for “therapy” without limitation (i.e., no named disorder or disease), and those skilled in the art would not accept allegations in the instant specification to be reliable predictors of success, and those skilled in the art would not be able to use the instant compositions since there is no description of an actual method wherein “therapy”  is without limitation (i.e., no treated disease or disorder) in a host.
Hence, one of skill in the art is unable to fully predict possible results from the administration of the instant composition due to the unpredictability of “therapy”  without limitation (i.e., no named disease or disorder). The “therapy”  without limitation (i.e., no treated  disease or disorder) is known to have many obstacles that would prevent one of ordinary skill in the art from accepting treating or preventing regimen on its face.

The amount of direction or guidance present and the presence or absence of working examples
The only direction or guidance present in the instant specification is instant therapy efficacy for a number of disease or disorder, see page 6 of the specification.   There are 
The breadth of the claims
The breadth of the claims is methods of use of the instant compositions effective for “therapy”  without limitation (i.e., no treated disease or disorder).
The quantity of experimentation needed
The quantity of experimentation needed is undue experimentation. One of skill in 
the art would need to determine how “therapy”  without limitation (i.e., no treated disease or disorder) would be benefited by the administration of the instant invention and would furthermore then have to determine which of the claimed methods of use would provide “therapy”  without limitation (i.e., no treated disease or disorder), if any.
The Ievel of the skill in the art 
The Ievel of skill in the art is high. However, due to the unpredictability in the pharmaceutical art, it is noted that each embodiment of the invention is required to be individually assessed for physiological activity by successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
in vitro and in vivo screening to determine which methods of use exhibit the desired pharmacological activity and which would benefit from this activity. Thus, the specification fails to provide sufficient support of the broad use of the pharmaceutical composition of the instant claims for the various diseases. 

Genentech lnc. v. Novo Nordisk A/S (CA FC) 42 USPQ2d 1001, states that “ a
patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion'' and ''patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable''.
	Therefore, in view of the Wands factors and ln re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.  This rejection can be overcome by incorporation of scope of “therapy” (i.e., see claim 13) supported by the specification into claim 8 respectively would obviate the rejection. 
4. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           Claim 5 recites the limitation "HMB and THC are provided in a separate compositions" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the instant composition is a combination comprising HMB and THC thereof.  Correction is required.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103

6. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating   
    obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1, 6-8, 10, 12-13 and 15-19 are rejected under 35 U.S.C. 103(a) 
                      as being obvious over Pereira et al. WO 2012/097061 and Sangartit et al. PLoS One, 
                      2014, 9(12): e114908.
	 		Applicants claim pharmaceutical or nutritional combination comprising beta-
                    hydroxy betamethylbutyrate (HMB) and tetrahydrocurcumin (THC), see claim 1.  
                    Dependent claims 6-8, 10, 12-13 and 15-19 further limit the scope of composition or 
                    combination, i.e., specification formulation, used for therapy, specific treated disease 
                    including sarcopenia or a muscle wasting disease, and specific dose of HMB or THC.
Determination of the scope and content of the prior art (MPEP §2141.01)
			                     Pereira et al. ‘061 discloses a composition comprising beta-hydroxy

                    comprise at least about 25% by weight of polyphenolic compound (e.g. 
                    tetrahydrocurcumin or THC).  Pereira et al. ‘061 composition is used for treating skeletal 
                    muscle loss and sarcopenia. The amount of HMB is from 0.1 gram to 10 grams for an 
                    individual.  The amount of prune extract (e.g. tetrahydrocurcumin or THC)
                     in the composition is from 0.1 % to 10 %, see pages 10-11 and 41-42.
                              Sangartit et al. disclose that tetrahydrocurcumin protect against cadmium-induced    
                     hyptertension and raise arterial stiffness and vascular remodeling.  Thus 
                     tetrahydrocurcumin is used for therapy especially for arterial smooth muscle in the heart.
                                 
Determination of the difference between the prior art and the claims (MPEP §2141.02)
The difference between instant claims and Pereira et al. ‘061 is that Pereira et al. ‘061 is a subgenus of the instant compounds of formula (I).
Finding of prima facie obviousness-rational and motivation (MPEP §2142-2143)
One having ordinary skill in the art would find the claims 1, 6-8, 10, 12-13 and 15-19 prima facie obvious because one would be motivated to employ the composition and methods of use of use of Pereira et al. ‘061  and Sangartit et al. to obtain instant invention.  
It is prima facie obvious by the teachings taught by the prior art Pereira et al. ‘061  and Sangartit et al. to be useful for the purpose, i.e., for treating muscle loss and sarcopenia using same compounds ... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 
The motivation to make the claimed compositions and methods of use derived from the known compositions and methods of use of Pereira et al. ‘061  and Sangartit et al. would possess similar activity  to that which is claimed in the reference.  
Claim Objections
7.  Claims 2-4, 14 and 20-21 are objected to as being dependent on rejected claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 











/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629                                                                                                                                                                                                        

June 08, 2021